Exhibit 77(a)(5) ING INVESTORS TRUST AMENDMENT #64 TO THE AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Effective: June 14, 2010 The undersigned being a majority of the trustees of ING Investors Trust, a Massachusetts business trust (the “Trust”), acting pursuant to Article VI, Sections 6.2 and 6.3 and Article XI, Section 11.4of the Trust’s Amended and Restated Agreement and Declaration of Trust dated February 26, 2002, as amended (the “Declaration of Trust”), hereby amend the Declaration of Trust to 1.Re-designate ING Wells Fargo Omega Growth Portfolio to ING Large Cap Growth Portfolio by amending the second sentence of Section 6.2 of the Declaration of Trust to read as follows: “The Series that have been established and designated as of the date first above written are as follows: ING American Funds Asset Allocation Portfolio ING American Funds Bond Portfolio ING American Funds Growth Portfolio ING American Funds Growth-Income Portfolio ING American Funds International Portfolio ING American Funds World Allocation Portfolio ING Artio Foreign Portfolio ING BlackRock Inflation Protected Bond Portfolio ING BlackRock Large Cap Growth Portfolio ING BlackRock Large Cap Value Portfolio ING Clarion Global Real Estate Portfolio ING Clarion Real Estate Portfolio ING DFA Global All Equity Portfolio ING DFA Global Allocation Portfolio ING FMRSM Diversified Mid Cap Portfolio ING Franklin Income Portfolio ING Franklin Mutual Shares Portfolio ING Franklin Templeton Founding Strategy Portfolio ING Global Resources Portfolio ING Goldman Sachs Commodity Strategy Portfolio ING Janus Contrarian Portfolio ING JPMorgan Emerging Markets Equity Portfolio ING JPMorgan Small Cap Core Equity Portfolio ING Large Cap Growth Portfolio ING Limited Maturity Bond Portfolio ING Liquid Assets Portfolio ING Lord Abbett Growth and Income Portfolio ING Marsico Growth Portfolio ING Marsico International Opportunities Portfolio ING MFS Total Return Portfolio ING MFS Utilities Portfolio ING Morgan Stanley Global Franchise Portfolio ING Morgan Stanley Global Tactical Asset Allocation Portfolio ING Multi-Manager International Small Cap Portfolio ING Oppenheimer Active Allocation Portfolio ING PIMCO High Yield Portfolio ING PIMCO Total Return Bond Portfolio ING Pioneer Equity Income Portfolio ING Pioneer Fund Portfolio ING Pioneer Mid Cap Value Portfolio ING Retirement Conservative Portfolio ING Retirement Growth Portfolio ING Retirement Moderate Growth Portfolio ING Retirement Moderate Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING T. Rowe Price Equity Income Portfolio ING Templeton Global Growth Portfolio ING U.S. Stock Index Portfolio ING Van Kampen Growth and Income Portfolio ING Wells Fargo Health Care Portfolio ING Wells Fargo Small Cap Disciplined Portfolio” The foregoing shall be effective upon the date first written above. _/s/ Colleen D. Baldwin Colleen D. Baldwin, as Trustee _/s/ J. Michael Earley J. Michael Earley, as Trustee _/s/ John V. Boyer John V. Boyer, as Trustee _/s/ Patrick W. Kenny Patrick W. Kenny, as Trustee _/s/ Patricia W. Chadwick Patricia W. Chadwick, as Trustee _/s/ Shaun P. Mathews Shaun P. Mathews, as Trustee _/s/ Robert W. Crispin Robert W. Crispin, as Trustee _/s/ Sheryl K. Pressler Sheryl K. Pressler, as Trustee _/s/ Peter S. Drotch Peter S. Drotch, as Trustee _/s/ Roger B. Vincent Roger B. Vincent, as Trustee
